Title: From George Washington to the Continental Congress, 25 June 1775
From: Washington, George
To: Continental Congress



Gentlemen
New York June [25] 1775

The Rain on Friday Afternoon & Saturday—the Advice of several Gentlemen of the Jerseys & this City, by no Means to cross Hudsons River at the Lower Ferry, and some other Circumstances, too trivial to mention, prevented my Arrival at this Place untill the Afternoon of this Day.
In the Morning, after giving General Schuyler such Orders as, from the Result of my Enquiry into Matters here, appear necessary, I shall set out on my Journey to the Camp at Boston; and shall proceed with all the Dispatch in my Power. Powder is so essential an Article that I cannot help again repeating the Necessity of a Supply—The Camp at Boston, from the best Account I can get from thence, is but very poorly supplied—At this place they have scarce any—How they are provided in General Worster’s Camp I have not been able yet to learn.
Governor Tryon is arriv’d and General Schuyler directed to advise you of the Line of Conduct he moves in—I fear it will not be very favorable to the American Cause. I have only to add that I am with great Respect & Regard Gentlemen, Your most Obedt & Oblid hble Serv.
